{¶ 16} I concur in the majority opinion.
 {¶ 17} I write separately only to opine even if the record had supported the State's assertion additional facts were submitted to the second grand jury, I would still find the State did not satisfy theBaker requirements. The State cannot support its claim of "no knowledge" of the alleged new facts based upon its own failure to adequately interview the victim prior to the first grand jury. The "new facts" were readily available to the State at the time of the first indictment had it used reasonable diligence in interviewing the victim. I would charge the State with constructive knowledge of the alleged "new facts" at the time of the first indictment.